Exhibit 10.2

 

RELEASE AND SEPARATION AGREEMENT

 

This Release and Separation Agreement (“Agreement”) is entered into as of the
last date signed below, by and between Sally Beauty Holdings, Inc. (“Employer”)
and Bennie Lowery (“Employee”), and is intended to set forth all the rights,
duties and obligations of the parties with respect to the matters addressed
herein.  In consideration of the mutual promises contained in this Agreement,
the parties agree as follows:

 

1.             Separation and Consideration.

 

i.              Employee’s employment with Employer ended at midnight,
December 31, 2011 (the “Separation Date”).

 

ii.             For entering into the release of all claims and the other
covenants and agreements contained in this Agreement, Employer will provide
Employee the amount of twenty thousand dollars ($20,000), less applicable
withholding such as applicable taxes, payable within ten (10) days of both
parties executing this Agreement.

 

iii.            Employee shall also be eligible for a payment equivalent to
twenty-five percent (25%) of the Annual Incentive Award (“Award”) (if any) which
would have been payable to him under the 2012 Sally Beauty Holdings, Inc. Annual
Incentive Plan (“Incentive Plan”) if he had remained in the position of Senior
Vice President and General Merchandise Manager, Beauty Systems Group (the
“Position”) through the date of payment of Awards under the Incentive Plan (if
any) in 2012, based upon the criteria set forth in the Performance Objectives
for the Position, a copy of which criteria he acknowledges receipt of.  Employee
acknowledges and agrees that any such payment is determined by, and is subject
to, the terms of the Incentive Plan.  The amounts set forth in Paragraphs
1(ii) and (iii) shall be collectively the “Consideration.”  Employee
acknowledges that Paragraph 1(iii) Consideration will not be payable (if at all)
until at least late November, 2012, when the Award is calculable, though no
later than December 31, 2012, and shall be subject to applicable withholding.

 

2.             Earned Vacation Pay.  Employer shall pay Employee all undisputed
vacation pay which is earned but unused as of the Separation Date.  Such amount
shall be paid not later than March 15, 2012.

 

3.             No Further Entitlements.  Employee acknowledges and agrees that,
from and after the Separation Date, Employee has no further entitlements other
than those expressly set forth in this Agreement, the Consulting Agreement
between Diversely Specialized, Inc., a Texas corporation and Employer (the
“Consulting Agreement”) and the Option Exercise Period Extension and Restricted
Stock Vesting Extension Agreement between Employee and Employer (the “Extension
Agreement”), to the extent these other two agreements are executed.

 

4.             Nonadmission.  Payment or the offer of payment of the
Consideration set forth above, and the offering of this Agreement shall not be
construed as an admission of any

 

 

Initial:

Employer:

/s/GW

 

 

 

 

 

 

Employee:

/s/BL

 

 

1

--------------------------------------------------------------------------------


 

liability on the part of Employer or any Releasee for a violation of law or
otherwise.  Any liability is expressly denied.

 

5.             Waiver and Release of All Claims.

 

IN CONSIDERATION OF THE MONIES PAID AND OTHER CONSIDERATION PROVIDED BY EMPLOYER
IN THIS AGREEMENT, EMPLOYEE ON BEHALF OF HIMSELF, HIS AGENTS, ATTORNEYS, HEIRS
AND ASSIGNS, DOES HEREBY WAIVE AND DISCLAIMS ALL RIGHTS AND DOES:

 

i.              RELEASE, ACQUIT, AND FOREVER DISCHARGE EMPLOYER, ITS CURRENT AND
PREDECESSORS’ DIVISIONS, AFFILIATES, SUBSIDIARIES (INCLUDING BUT EXPRESSLY NOT
LIMITED TO SALLY BEAUTY SUPPLY LLC,  BEAUTY SYSTEMS GROUP LLC AND ARMSTRONG
MCCALL L.P.) , THEIR OFFICERS, EMPLOYEES, AGENTS AND THEIR OWNERS/SHAREHOLDERS,
AND EACH OF THEM (AND THEIR BENEFIT PLANS AND STOCK OPTION PLANS AND EACH OF
THEM (EXCEPT AS EXPRESSLY EXCLUDED) (ALL THE ABOVE REFERRED TO THROUGHOUT AS THE
“RELEASEES” or “Releasees”) FROM ANY AND ALL RIGHTS, CHARGES, ACTIONS, CAUSES OF
ACTIONS, CLAIMS, DAMAGES, OBLIGATIONS, SUITS, AGREEMENTS, COSTS OR ATTORNEYS’
FEES OR RIGHTS OF INDEMNITY, AND WITH REGARD TO THE PAYMENT OF ALL MONIES,
ATTORNEYS’ FEES, BENEFITS, BACK PAY, DEBTS, OBLIGATIONS, COMPENSATORY DAMAGES,
PUNITIVE DAMAGES, ACTUAL DAMAGES, OR ANY OTHER LIABILITY OR PAYMENT OF ANY KIND
WHATSOEVER, SUSPECTED OR UNSUSPECTED, KNOWN OR UNKNOWN, WHICH AROSE OR COULD
HAVE ARISEN OUT OF:  (X) EMPLOYEE’S EMPLOYMENT WITH EMPLOYER OR ANY RELEASEE
ARISING ON OR BEFORE THE DATE THIS AGREEMENT IS SIGNED; AND/OR,  (Y) ANY OTHER
RIGHT TO BENEFIT, PAYMENT OR CLAIM WHATSOEVER, KNOWN OR UNKNOWN, ARISING OR
GRANTED ON OR BEFORE THE DATE THIS AGREEMENT IS SIGNED (HEREAFTER TOGETHER
REFERRED TO AS “CLAIMS” or “Claims”), INCLUDING, BUT EXPRESSLY NOT LIMITED TO:

 

a.             CLAIMS WHICH COULD HAVE ARISEN UNDER TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, THE CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN
EMPLOYMENT ACT,  THE AMERICANS WITH DISABILITIES ACT, THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT, THE FAMILY AND MEDICAL LEAVE ACT, THE WORKER ADJUSTMENT AND
RETRAINING NOTIFICATION ACT, THE SARBANES-OXLEY ACT, THE TEXAS COMMISSION ON
HUMAN RIGHTS ACT (ALL AS AMENDED) AND/OR ANY OTHER STATE, FEDERAL OR MUNICIPAL
EMPLOYMENT DISCRIMINATION STATUTES (INCLUDING CLAIMS BASED ON SEX, SEXUAL
HARASSMENT, AGE, RACE, NATIONAL ORIGIN, RELIGION, ANCESTRY, HARASSMENT,

 

 

Initial:

Employer:

/s/GW

 

 

 

 

 

 

Employee:

/s/BL

 

 

2

--------------------------------------------------------------------------------


 

MARITAL STATUS, HANDICAP, DISABILITY AND/OR RETALIATION); AND/OR,

 

b.             CLAIMS ARISING OUT OF ANY OTHER FEDERAL, STATE, OR LOCAL STATUTE,
LAW, CONSTITUTION, ORDINANCE OR REGULATION; AND/OR ANY OTHER CLAIM WHATSOEVER
INCLUDING, BUT NOT LIMITED TO, CLAIMS RELATING TO IMPLIED OR EXPRESS EMPLOYMENT
CONTRACTS, PUBLIC POLICY OR TORT CLAIMS, INTENTIONAL INFLICTION OF EMOTIONAL
DISTRESS CLAIMS, “PLANT CLOSING” LAW RIGHTS, PERSONAL INJURY CLAIMS, DEFAMATION
CLAIMS, PRIVACY CLAIMS, WRONGFUL DISCHARGE CLAIMS, CLAIMS FOR PAYMENT UNDER ANY
INCENTIVE PROGRAM, INCLUDING, WITHOUT LIMITATION, AN ANNUAL INCENTIVE PLAN
AWARD, COMMON LAW CLAIMS RELATING TO LEGAL RESTRICTIONS ON EMPLOYER’S OR ANY
OTHER RELEASEE’S RIGHT TO TERMINATE EMPLOYEES OR RESULTING FROM ANY OCCURRENCE,
ACT, AGREEMENT OR OMISSION TO THE DATE OF THIS AGREEMENT.

 

ii.             SPECIFICALLY EXCLUDED FROM THIS WAIVER AND RELEASE ARE THE
FOLLOWING AND ONLY THE FOLLOWING:

 

a.             Claims for breach of this Agreement, provided however, any breach
of this Agreement by Employer or any Releasee other than failure to pay the
Consideration (to such time as Employee is not in breach of this Agreement)
shall give rise to a claim for breach of contract damages only and not
rescission or termination of the Agreement;

 

b.      rights to the vested proceeds under any tax deferred benefit plan, such
as a 401(k) plan or a profit sharing plan, strictly in accordance with the terms
of the respective plans;

 

c.     rights under the Alberto-Culver/Sally Beauty Holdings, Inc. 2003 Employee
Stock Option Plan, the Sally Beauty Holdings 2007 Omnibus Incentive Plan and the
Sally Beauty Holdings 2010 Omnibus Incentive Plan, strictly in accordance with
the terms of the respective plans;

 

d.    rights to file a charge with a federal or state administrative agency or
participate in any agency investigation, provided however that Employee is
waiving his right to recover any money in connection with such a charge or
investigation and is also waiving his right to recover money in connection with
any charge filed by any other individual or by the Equal Employment Opportunity
Commission or any other federal or state agency;

 

e.   rights to post-termination COBRA benefits as may be available by law; and,

 

 

Initial:

Employer:

/s/GW

 

 

 

 

 

 

Employee:

/s/BL

 

 

3

--------------------------------------------------------------------------------


 

f. any right to be indemnified any Releasee under corporate by-laws or
otherwise, or for purposes of clarity, any right to coverage under a policy of
insurance procured by any Releasee and applicable to Employee.

 

iii.            Employee acknowledges and agrees the Consideration being
received is for the benefit of all Releasees, and not just Employer.

 

6.             Employer Confidential Information.

 

i.              Employee agrees that the information, observations and data
obtained by Employee during the course of Employee’s employment with Employer
and any relevant Employer Affiliate(1) are the sole property of Employer. 
Employee agrees that from the date of this Agreement and thereafter, without the
express written consent of Employer’s President, Employee will not disclose to
any person or entity or use for Employee’s own account or for the benefit of any
third party any Confidential Information (whether gained before or after his
separation from Employer)(2), unless and only to the extent that such
Confidential Information becomes generally known to and available for use by the
public or in the trade other than as a result of Employee’s acts or inaction or
the wrongful act of any third party.  The parties agree that Confidential
Information and all elements of it are important, material, confidential and
gravely affect the successful conduct of the Employer and relevant Employer
Affiliate.

 

ii.             Employee affirms that, except as expressly permitted by Employer
in writing to retain such items, Employee has delivered to Employer all
memoranda, notes, plans, records, reports, computer disks and memory, and other
documentation and copies thereof (however stored or recorded) relating to the
business of Employer and any relevant Employer Affiliate, and/or which contain
Confidential Information, which Employee possesses or has custody or control
of.  Employee has not retained copies.  Employee has also returned all of
Employer’s and all Employer Affiliates’ property within Employee’s custody or
control.

 

--------------------------------------------------------------------------------

(1)   “Employer Affiliate” for purposes of this agreement shall mean any
division, affiliate, subsidiary or other entity which has Sally Beauty
Holdings, Inc. (or its predecessor or successor) as the ultimate parent
company.  The list of Employer Affiliates currently includes, but is not limited
to:  Sally Beauty Supply LLC, Beauty Systems Group LLC and Armstrong-McCall,
L.P.

(2)    “Confidential Information” for purposes of this Agreement shall mean
information relating to the Employer or any Employer Affiliate that is generally
not disclosed outside of the company, and shall include but not be limited to: 
Employer’s or any Employer Affiliate’s business plans and future product or
market developments, all financial information, information regarding suppliers
and costs of products and other supplies, financing programs, and any other
information regarding personnel, operations,  overhead, distribution; present or
future plans related to real estate and leaseholds (including site
selection);and any information regarding computer and communication systems,
software operating systems, source codes, lawsuits, legal documents, legal
strategies and the like.

 

 

Initial:

Employer:

/s/GW

 

 

 

 

 

 

Employee:

/s/BL

 

 

4

--------------------------------------------------------------------------------


 

7.             Other Provisions.  By signing this Agreement, Employee affirms
that Employee:

 

i.              has read and fully understands the Agreement’s terms and
conditions;

 

ii.             has been advised to consult with an attorney of Employee’s own
choice prior to executing this Agreement.  EMPLOYEE:  SEEK CONSULTATION WITH AN
ATTORNEY BEFORE SIGNING THIS AGREEMENT;

 

iii.            has waived any legal claim, including claims under the Age
Discrimination in Employment Act, and any right to personally bring a lawsuit
against Employer based on any actions taken by Employer up to the date of the
signing of this Agreement;

 

iv.            understands he would not have otherwise been entitled to the
Consideration described in this Agreement and that Employer is providing such
consideration in return for Employee’s agreement to be bound by the terms of
this Agreement;

 

v.             understands he has had at least twenty-one (21) days during which
to consider this Agreement prior to signing it and that he has, in fact,
carefully reviewed this Agreement, and is entering into the Agreement
voluntarily and of his own free will; and further that if Employee has chosen to
execute this Agreement before the end of the 21-day period, he does so with the
understanding that he is choosing not to exercise his right to take the full
21-day period to consider this Agreement, that such early execution was
completely knowing and voluntary, and that he had reasonable and ample time in
which to review this Agreement;

 

vi.            understands he has an additional seven (7) days after both
parties sign this Agreement to revoke Employee’s decision to sign this Agreement
by delivering written notice of his intention to revoke to the General Counsel
of Employer, 3001 Colorado Blvd., Denton, TX  76210;

 

vii.           is not waiving or releasing any rights or claims that may arise
after the date Employee signs this Agreement;

 

viii.          has received adequate consideration for the waivers and other
provisions contained in this Agreement in the form of money and other benefits
in addition to that which Employee would otherwise be entitled to receive;

 

ix.            agrees this Agreement is signed voluntarily, knowingly and
without coercion; and,

 

x.             agrees this Agreement was individually negotiated between
Employer and Employee.

 

 

Initial:

Employer:

/s/GW

 

 

 

 

 

 

Employee:

/s/BL

 

 

5

--------------------------------------------------------------------------------


 

8.             Entire Agreement.  This Agreement, along with the Consulting
Agreement and Extension Agreement, contain all the terms and conditions agreed
upon by the parties upon the subject matter hereof, and no provision expressed
in this Agreement may be altered, modified and/or cancelled except upon the
express written consent of the parties.  The terms and conditions contained in
this Agreement supersede any previous agreement or arrangement between the
parties other than the Consulting Agreement and Extension Agreement.  This
Agreement and all rights and benefits are personal to Employee, and neither this
Agreement, nor any right or interest of Employee arising under this Agreement,
shall be voluntarily sold, transferred or assigned by Employee.

 

9.             Jurisdiction.  The law of Texas will govern this Agreement to the
same extent as agreements entered into and performed wholly in Texas.

 

10.           Effective Date.  The Agreement shall become irrevocable on the
eighth day following Employee’s and Employer’s signing of this Agreement.

 

11.           Severability; Blue Pencil.  In the event that any one or more of
the provisions of this Agreement shall become invalid, illegal or unenforceable
in any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not be affected thereby.  If, in the opinion
of any court of competent jurisdiction such covenants are not reasonable in any
respect, such court shall have the right, power and authority to exercise or
modify such provision or provisions of these covenants as to the court shall
appear not reasonable and enforce the remainder of these covenants so amended. 
Provided however, that: (i) as a result of such provisions of this Agreement
being declared illegal or unenforceable or their being substantially modified;
or, (ii) if Employee claims, through a lawsuit or otherwise that provisions of
this Agreement are illegal, unenforceable or subject to substantial
modification; and as a result of such declaration, or if in the event of such
claim of Employee being enforced, Employer loses the benefit of its bargain
(such as, without limitation, the enforceability of the Paragraph 5 release
provisions and/or material compromise of Employer’s rights of confidentiality),
Employer shall have no further obligation under this Agreement, the Agreement
shall at the option of Employer be declared void, and Employee shall return any
Consideration paid.

 

12.           Headings and Captions.  The headings and captions herein are
provided for reference and convenience only, shall not be considered part of
this Agreement, and shall not be employed in the construction of this Agreement.

 

 

Initial:

Employer:

/s/GW

 

 

 

 

 

 

Employee:

/s/BL

 

 

6

--------------------------------------------------------------------------------


 

WHEREFORE, Employee and Employer agree as set forth in this Agreement.

 

EMPLOYEE:

 

EMPLOYER:

BENNIE LOWERY

 

SALLY BEAUTY HOLDINGS, INC.

 

 

 

 

 

 

/s/Bennie Lowery

 

by:

/s/Gary Winterhalter

 

 

Gary Winterhalter, President and CEO

 

 

 

 

 

 

Date:

January 3, 2012

 

Date:

January 3, 2012

 

 

 

WITNESS:

 

WITNESS:

 

 

 

/s/Karen Davis

 

/s/Rebecca D. Rea

 

 

 

Karen Davis

 

Rebecca D. Rea

Print Name

 

Print Name

 

7

--------------------------------------------------------------------------------